Case 7:20-cv-04718-VB Document 8 Filed 06/22/20 Page 1of2
Case 7:20-cv-04718-VB Document 7 Filed 06/22/20 Pagelof2 -

 

_ ANGELO NOTA
Fe TER'C. MICHA
KZACCA\

NAD Ya. ABA
BRADLEY S.COR
PETER BUCA
ALAN FEDERB
BRIAN J. DOY

Hon. Ving
United St

APPLICATION GRANTED.

SO ORDERED:

|

 

300 Quary
White Pla

 

June 22, 2020

Vincent L. Briccetti, U.S.D.J.

For the reasons set forth herein, plaintiff may initiate non-party discovery
pursuant to Fed. R. Civ. P. 26(d)(1).

The Clerk is instructed to terminate the letter-motion. (Doc. #7).

 

 

DOCUMENT
ELEC FRONIGAL LY F “TLED |

POC Hk itme
DATE FILED: [ii doh?

ENTS
MARKS
RIGHTS

UNSEL
IWOLSON

 

 

 

Rei)
/)

Dear Judge Briccetti:

T his is a letter-motion under Local Rule 7.1(d) and Fed. R. Civ. P. 26(d)(1) by plaintiff
Ray Padula Holdings, LLC (“RPH”) for leave to take non-party discovery of certain companies
under Fed. R. Civ. P. 45, prior to any Rule 26(f) conference.

 

 

pemcete rm

RAY PADULA HOLDINGS, LLC. v. WALMART MARKET. PLACE VENDOR
Y (| Civ. Action No. 7:20-cv-4718-VLB (S.D.N.Y,)

| Letter-Motion for Leave to Take Non-Party Discovery -- [NMZ Ref. J1476- 014]
|

srmennatrnes wrererots rasnenseneceraris Mel

/ Courts in this district apply a “flexible standard of reasonableness and good cause” in
determining whether to grant a party's expedited discovery request. See, e.g., Digital Sin, Inc. v.
Does 1-176, 279 F.R.D. 239, 241 (S.D.N.Y. 2012). RPH has good cause for pre-conference
discovery from certain non-parties to discover (1) the true identity of defendant Walmart

Marketplace Vendor No.

unlawful proceeds of said activity.

10001029424 (“Defendant”), (2) Defendant’s contact information
/including a postal address for service of process in this case, (3) the scope and degree of
/ Defendant’s trademark infringing and counterfeiting activity, and (4) the location and status of the

Defendant is a vendor on the Walmart Marketplace e-commerce platform. The Verified
Complaint (Dkt. # 1) alleges a prima facie case of trademark infringement and counterfeiting

against Defendant.

Defendant used RPH’s trademarks, contact information and other false

information to establish a Walmart vendor account and list over 1,000 items for sale under the
counterfeit mark RAYPADULA. This has caused a serious problem for RPH, as hundreds of
angry consumers have complained to RPH concerning orders that have not been fulfilled, or if

fulfilled at all, concerning the inferior quality of Defendant’s goods.

This has severely harmed

RPH’s goodwill with the public and its reputation as a reliable supplier of high-quality goods.

Because Defendant has taken steps to conceal its true identity and contact information,
these are unknown at this time. As in Digital Sin, Inc., RPH has no reasonable alternative to the
requested subpoenas to obtain the identity of Defendant. Without granting Plaintiff's request, the
Defendant cannot be identified or served, and the litigation cannot proceed. Additionally,
expedited discovery is necessary to prevent the requested data from being lost forever as part of
routine deletions by the third parties.

1270 BROADWAY, SuITE 807, New York, NY 10001-3224 + Tel: (212) 278-8600 + Fax: (212) 278-8687

100 DuTCH Hit ROAD, ORANGEBURG, NY 10962-2107 »
nmpc@notaromichalos.com

Tel: (845) 359-7700 + Fax: (845) 359-7798
* www.notaromichalos.com

 

 
Case 7:20-cv-04718-VB Document 8 Filed 06/22/20 Page 2 of 2
Case 7:20-cv-04718-VB Document7 Filed 06/22/20 Page 2 of 2

Hon. Vincent L. Briccetti
January 16, 2020
Page 2

The scope of the requested subpoenas is the full scope of discovery permitted by Rule 45,
for efficiency, to preserve the data from being lost by routine deletions, and to reduce the burden
on any subpoenaed third parties, so that only one set of subpoenas will likely be required in this
case. If the scope is limited to discovering the Defendant’s identity, excluding for example sales
and remittance information, a second round of subpoenas would be required in the future.

The known non-parties likely to have relevant information are (with reference to
paragraphs of the Verified Complaint):

1. Walmart Inc., or a subsidiary thereof, which operates the Walmart Marketplace e-
commerce platform, ({ 6);

2. CSC Holdings, LLC, owner of Optimum Online (Cablevision Systems), which is
assigned the IP address used by Defendant to establish its Walmart vendor account, ({ 19);

3, America Online, Inc., which provided email services used by Defendant to establish
its Walmart vendor account, (J 20); and

4, Air-City Inc., a freight consolidator and forwarder, which fulfilled test purchases
of Defendant’s goods ordered from the Defendant’s Walmart vendor account, ({{ 22).

Additionally, other non-parties not yet known are expected to have such information,
possibly including other e-commerce platform owners, Internet service providers, suppliers,
shippers, freight forwarders and consolidators, financial institutions and service providers, and co-
tortfeasors working in cooperation with Defendant.

Plaintiff and counsel undertake to use any information received in response to the
subpoenas solely for the purpose of this litigation. This case involves mere commercial activity
and it is not believed that a further protective order is required at this time.

For the foregoing reasons, RPH respectfully requests an order granting leave to take non-
party discovery, as described. If necessary, the undersigned counsel for RPH is available to discuss
by telephone at 845 207-8387 (direct).

Respectfully submitted,
s/ Bradley Corsello
Bradley Corsello

 

 
